Citation Nr: 1608933	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-39 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

(The issues of entitlement to service connection for a right leg disorder, to include as secondary to service-connected disease or injury and entitlement to service connection for a left hip disorder, to include as secondary to service-connected disease or injury, are addressed in a separate decision).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied service connection for bilateral hearing loss and for tinnitus.  

In December 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he was exposed to acoustic trauma during service due to noise from "giant" generators while serving in a motor pool.  He also reports that he was exposed to noise from gunfire during service.  The Veteran indicates that he suffered ringing in the ears while serving in Germany in 1965.  He further states that he noticed that he had ringing in the ears after temporary duty in France while working with "giant" generators.  The Veteran states that his hearing has progressively worsened since he was in the service.  
The Veteran is competent to report that he had hearing problems and ringing in the ears during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from May 1964 to May 1966.  His DD Form 214 lists his occupational specialty as a light vehicle driver.  

A July 2013 RO decision indicated that the Veteran underwent a VA examination, as to his claims for service connection for bilateral hearing loss and tinnitus, in March 2013.  The RO also referred to a June 2013 medical opinion.  The RO noted that the VA examination findings showed that the Veteran currently had bilateral hearing loss for VA purposes, but that service connection could not be granted without a medical link between his bilateral hearing loss and his military service.  The RO indicated that there was no medical link between the Veteran's bilateral hearing loss and service, and that in the absence of such a link, service connection could not be granted.  The RO also noted that service connection for tinnitus was denied because the medical evidence of record failed to show that such disability had been diagnosed.  

A September 2014 Statement of the Case noted that the Veteran underwent VA examinations in March 2013 and April 2013, and also referred to a June 2013 medical opinion.  The Statement of the Case noted that the Veteran's recent VA examinations showed that he currently suffered from bilateral hearing loss which met the criteria for hearing loss for VA purposes.  The Statement of the Case indicated that an examiner stated that it was less likely than not that the Veteran's bilateral hearing loss was related to his noise exposure in the military.  The Statement of the Case reported that the examiner noted that the Veteran's separation examination showed hearing to be within normal limits with no significant worsening compared with the time of his entry into service.  

The Board observes that the July 2013 RO decision and the September 2014 
Statement of the Case refer to a March 2013 VA examination, an April 2013 VA examination report, and a June 2013 VA medical opinion.  The Board notes, however, that there are no March 2013 and April 2013 VA audiological examination reports of record.  A June 2013 VA medical opinion is also not of record.  The Board observes that March 2013 VA audiological evaluation reports (noted above), which are possibly related to a March 2013 VA audiological examination report, are of record.  As the examination reports and medical opinion are clearly pertinent to the Veteran's claims, they must be obtained.  38 C.F.R. §3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board notes that the September 2014 Statement of the Case indicated that a VA examiner found that it was less likely than not that the Veteran's bilateral hearing loss was related to his noise exposure in the military, and that the examiner noted that the separation examination showed hearing to be within normal limits with no significant worsening compared with the time of his entry into service.  The Board observes that the examiner appeared to base his or her opinion, at least in part, on the fact that the Veteran had no evidence of hearing loss at the time of his separation from service.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, there is no indication that the examiner discussed the Veteran's reports of hearing problems and ringing in the ears during and since service.  See Davidson, 581 F.3d at 1313.  

Therefore, the Board finds that the Veteran has not been afforded an adequate VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for bilateral hearing loss and for tinnitus.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Obtain copies of the March 2013 and April 2013 VA audiological examination reports, as well as the June 2013 VA medical opinion, referred to in the July 2013 RO decision and the September 2013 statement of the case.  If these reports are not available, this must be clearly documented in the claims file.

2.  Ask the Veteran to identify all medical providers who have treated him for hearing problems and tinnitus since September 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him that he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The entire claims file must be reviewed by the examiner.  

If current hearing loss and tinnitus are identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss and tinnitus were first manifested during his period of service, and have continued since service.  The examination report must include a complete rationale for all opinions expressed.

4.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




